Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AI
Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant alleges that These competing teachings make Lindeggar uncombinable with Pokkinen the examiner respectfully disagrees.
In this particular instance the prior art is in the same field of endear, elevator sfety systems. In addition each prior art addresses the same situation, what to do in the case of a power outage. Therefore each prior reference can be combined, contrary to applicants incorrect statement above.   
In response to applicant's argument that  When Pokkinen is combined with Lindegger, it may look like the following: a backup battery power with a UPS, both acting as primary backup power source when the main power is out. While Pokkinen would power the elevator motor and brakes, Lindegger would power a safety PLC that would be added onto the elevator's drive, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
All other remarks are acknowledged by The Examiner, yet are not found persuasive. 
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1 and 11 and are rejected under 35 U.S.C. 103 as being unpatentable over Pokkinen (US 2019/0248626)  in view of Lindegger (US 2019/0300337).
Regarding claim 1, Pokkinen teaches an uninterruptable power supply (UPS) traction elevator lithium-ion (Li-ion) battery back-up system (see Fig. 1-3) comprising:
Primary Li-ion Battery Back-up System operating on standby power mode for a DC drive for a gearless traction elevator until such time the traction elevator experiences a natural power outage, at which time at least one Li-ion battery then supplies power to the gearless traction elevator motor (see Fig. 1-3) ; and
However, Pokkinen does not disclose Secondary Li-Ion Battery Back-up System supplying power to a Controller, gearless traction elevator components, other than the gearless traction elevator motor, and electrical circuits, when the natural power outage occurs.
Yet, Lindegger in the same filed teaches Secondary Li-Ion Battery Back-up System supplying power to a Controller, gearless traction elevator components, other than the gearless traction elevator motor, and electrical circuits, when the natural power outage occurs (see 59 and 43, para 0018; Fig. 2).
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pokkinen with the teachings of LINDEGGER by having Secondary Li-Ion Battery Back-up System supplying power to a Controller, gearless traction elevator components, other than the gearless traction elevator motor, and electrical circuits, when the natural power outage occurs in order to provide redundant power to essential devices that can ensure user safety .  
Regarding claim 11 The combination teaches an uninterruptable power supply (UPS) traction elevator lithium-ion (Li-ion) battery back-up system comprising:
a Primary Li-ion Battery Back-up System operating on standby power mode for a DC drive for a geared traction elevator until such time the traction elevator experiences a natural power outage, at which time at least one Li-ion battery then supplies power to the geared traction elevator motor; and
a Secondary Li-Ion Battery Back-up System supplying power to a Controller, geared traction elevator components, other than the geared traction elevator motor, and electrical circuits, when the natural power outage occurs (please see the rejection of claim 1).

Claims 2, 4-9 and 12-19 and are rejected under 35 U.S.C. 103 as being unpatentable over Pokkinen US 20190248626 A1 in view of Lindegger (US 201903000337) and further in view of Hall et al (US 20050006182).
Regarding claims 2 & 12, the combination teaches wherein the Primary Li-Ion Battery Back-up System comprises:
 at least one Li-ion battery (see para 0017; Pokkinen); 
Yet does not disclose a lithium battery management system; and a power interconnection module.
However, Hall in the same filed teaches  a lithium battery management system (see 58; para 0028 and 0029, Fig. 4; Hall); and e. a power interconnection module (see 62, Fig. 4). 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pokkinen and Lindegger with the teachings of Hal by having  a lithium battery management system; in order to protect and manage the charging/discharging and health of the battery system and by having and e. a power interconnection module that can protect 
Regarding claims 4 and 14, the combination teaches a battery charger supply recharges the at least one Li-ion battery. 
Yet does not disclose through a UPS disconnect.
However, Hall in the same filed teaches a battery charger supply recharges the at least one Li-ion battery through a UPS disconnect (see 62, Fig. 4). 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pokkinen and Lindegger with the teachings of Hal by having a UPS disconnect that can protect expensive equipment at a low cost and that can easily be replace
Regarding claim 5 and 15 the combination teaches wherein the power interconnection module is a terminal block for receiving power via electrical wires from one or more Li-ion batteries and powering the gearless traction elevator motor when natural power is out (see para 0013; Pokkinen).
Regarding claims 6 and 16, the combination teaches the system. 
Yet does not disclose the Controller is programmed to trigger a signal when the at least one Li-ion battery of the Primary Li-Ion Battery Back-Up System is insufficiently charge
However, Hall in the same filed teaches the Controller is programmed to trigger a signal when the at least one Li-ion battery of the Primary Li-Ion Battery Back-Up System is insufficiently charged (see para 0025 and 0026).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pokkinen and Lindegger with the teachings of Hal by having the Controller is programmed to trigger a signal when the at least one Li-ion battery of the Primary Li-Ion Battery Back-Up System is insufficiently charged in order to prevent over discharge that can damage the battery.  
Regarding claims 7 and 17, the combination teaches wherein the Primary Li-Ion Battery Back-up System comprises the Secondary Li-Ion Battery Back-up System comprises:  at least one Li-ion battery (see para 0017; Pokkinen); c. a UPS (see para 0064 Fig. 2).
Yet does not disclose  a lithium battery management system
However, Hall in the same filed teaches  a lithium battery management system (see 58; para 0028 and 0029, Fig. 4; Hall)
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pokkinen and Lindegger with the teachings of Hal by having  a lithium battery management system; in order to protect and manage the charging/discharging and health of the battery system.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pokkinen in view of Lindegger and further in view of Born (US 5,909,017)
Regarding claims 10 and 20; the combination teaches the system of yet does not disclose comprising further a thermal management system. 
However, Born in the same field teaches the use of a thermal management system (Col 4 line 4- line 21).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The Combination with the teachings of Born by having comprising further a thermal management system in order to use excess energy and maintain room temperature at acceptable parameters that can ensure optimal equipment lifetime.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        6/7/2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836